Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/22 has been entered.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24, 25, 27, 29, 33, 35, 36, 38, and 40 rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wiltshire (US 20130250382).
Regarding claim 22, Wiltshire discloses A volume hologram including a holographic medium (pp. 17, 21 – the preferred medium for the volume hologram), the holographic medium including (i.e., open language for the claim, MPEP 2111.03): 
a first optical interference structure (para. 17 – i.e., one of multiple holographic “images” recorded in the holographic medium; note that a holographic image is, by definition, an optical interference structure as it is interference of light) which replays a first holographic recording of a first image including first data upon illumination with a first wavelength of light (para. 21 – i.e., one of the wavelengths in the “white” laser (mix of red, green, blue)), and 
a second optical interference structure (para. 17 – i.e., another of multiple holographic “images” recorded in the holographic medium; note that a holographic image is, by definition, an optical interference structure as it is interference of light) which replays (para. 17 – “replaying”) a second holographic recording of a second image including second data upon illumination with a second wavelength of light (para. 21 – i.e., another one of the wavelengths in the “white” laser (mix of red, green, blue)).
Regarding claim 24, the reference further discloses A hologram according to claim 22, wherein the first and/or second data includes security (para. 44 – for security), verification (i.e., in the alternative), validation (i.e., in the alternative), identification (i.e., in the alternative) and/or authentication data (i.e., in the alternative).
Regarding claim 25, the reference further discloses A hologram according to claim 22, wherein the first and second data contain co-encrypted elements (para. 22 – hologram H1 provides vertical strips and “encoding two or three colour components”).
Regarding claim 27, the reference further discloses A hologram according to claim 22, wherein the first optical interference structure replays the first image upon illumination at a first angle; and wherein the second optical interference structure replays the second image upon illumination at a second angle (para. 17 – as a stereoscopic image; i.e., it is necessarily true to see the image from different angled to achieve parallax).
Regarding claim 29, the reference further discloses A hologram according to claim 22, wherein the first optical interference structure replays the first image at a first apparent depth upon illumination; and wherein the second optical interference structure replays the second image at a second apparent depth upon illumination (para. 17 – as a stereoscopic image; i.e., it is necessarily true to see the image in varying depths to get the 3-D aspect).

Regarding independent claim 33, the reference further discloses A volume hologram including a holographic medium, the holographic medium including (i.e., open language for the claim, MPEP 2111.03): 
a first optical interference structure (para. 17 – i.e., one of multiple holographic “images” recorded in the holographic medium; note that a holographic image is, by definition, an optical interference structure as it is interference of light) which upon a first illumination at a first angle (para. 21 – i.e., one of the wavelengths in the “white” laser (mix of red, green, blue)) replays a first holographic recording of a first image including first data (para. 17 – replayed images); and 
a second optical interference structure (para. 17 – i.e., another of multiple holographic “images” recorded in the holographic medium; note that a holographic image is, by definition, an optical interference structure as it is interference of light) which upon a second illumination at a second angle [note the claim does not require a different source at a different angle or that the second angle must be different from the first angle] (para. 21 – i.e., one of the wavelengths in the “white” laser (mix of red, green, blue)) replays a second holographic recording of a second image including second data (para. 17 – replayed images; i.e., note the disclosure of plural images).
Regarding claim 35, the reference further discloses A hologram according to claim 33, wherein the first and/or second data includes security (para. 44 – for security), verification (i.e., in the alternative), validation (i.e., in the alternative), identification (i.e., in the alternative) and/or authentication data (i.e., in the alternative).
Regarding claim 36, the reference further discloses A hologram according to claim 33, wherein the first and second data contain co-encrypted elements (para. 22 – hologram H1 provides vertical strips and “encoding two or three colour components”).
Regarding claim 38, the reference further discloses 38. (Previously Presented): A hologram according to claims 33, wherein the first optical interference structure replays the first image upon illumination with a first wavelength of light; and wherein the second optical interference structure replays the second image upon illumination with a second wavelength of light (para. 22 – hologram H1 provides vertical strips and “encoding two or three colour components”).
Regarding claim 40, the reference further discloses A hologram according to claim 33, wherein the first optical interference structure replays the first image at a first apparent depth upon illumination; and wherein the second optical interference structure replays the second image at a second apparent depth upon illumination (para. 17 – as a stereoscopic image; i.e., it is necessarily true to see the image in varying depths to get the 3-D aspect).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 9-11, 26, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltshire (US 20130250382).
Regarding claim 1, Wiltshire discloses A volume hologram including a holographic medium (para. 2-16 – e.g., at para. 2: volume hologram is recorded [holographic medium is necessary for holographic recording]), the holographic medium including (i.e., open language for the claim, MPEP 2111.03)
a first optical interference structure (para. 7 – holographic image; note that a holographic image is by definition an interference structure) which upon illumination replays a first image (image – the image is discerned only through replay); and 
the first image including a lenticular lens layer including an array of lenticules (para. 7 – the lenticular device is recorded because the recording is “more convenient to apply to a document”).
The Wiltshire background does not explicitly additionally disclose a holographic recording of a lenticular image layer including first and second interlaced images corresponding with the array of lenticules. 
The background and embodiments of Wiltshire are related as holograms and fabrication processes (title). The Wiltshire embodiment teaches “replaying said first volume hologram to replay together said images recorded in said different spatial locations on said surface of said first volume hologram, said replayed images forming a stereoscopic image of said object in a replay plane of said first volume hologram; and recording a second, volume reflection hologram of said replayed stereoscopic image of said object replayed by said first volume hologram to provide said stereoscopic hologram of said object.” (See para. 20). The multiple images combined with the recorded image of the lenticular lens result in a stereoscopic image, that is three-dimensional with “different spatial locations”.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to combine the lenticular lens recording of the Background with multiple images of the embodiment to a stereoscopic image, that is three-dimensional with “different spatial locations” (para. 20).
Regarding claim 2, the combination further discloses A hologram according to claim 1, wherein the first interlaced image includes first data and wherein the second interlaced image includes second data (para. 17 – replayed images; i.e., note the disclosure of plural images).
Regarding claim 4, the combination further discloses A hologram according to claim 2, wherein the first and/or second data includes security (para. 44 – for security), verification (i.e., in the alternative), validation (i.e., in the alternative), identification (i.e., in the alternative) and/or authentication data (i.e., in the alternative).
Regarding claim 8, the combination further discloses A hologram according to claim 2, wherein the first and second data contain co-encrypted elements (para. 22 – hologram H1 provides vertical strips and “encoding two or three colour components”).
Regarding claim 9, the combination further discloses A hologram according to claim 1, wherein the first optical interference structure replays the first image upon illumination with a first wavelength of light; and wherein the holographic medium further includes a second optical interference structure which replays a second image upon illumination with a second wavelength of light (para. 22 – hologram H1 provides vertical strips and “encoding two or three colour components”).
Regarding claim 10, the combination further discloses A hologram according to claim 1, wherein the first optical interference structure replays the first image upon illumination at a first angle; and wherein the holographic medium further includes a second optical interference structure which replays a second image upon illumination at a second angle [note the claim does not require a different source at a different angle or that the second angle must be different from the first angle] (para. 21 – i.e., one of the wavelengths in the “white” laser (mix of red, green, blue)) replays a second holographic recording of a second image including second data (para. 17 – replayed images; i.e., note the disclosure of plural images).
Regarding claim 11, the combination further discloses A hologram according to claim 1, wherein the first optical interference structure replays the first image at a first apparent depth upon illumination; and wherein the holographic medium further includes a second optical interference structure which replays a second image at a second apparent depth upon illumination (para. 17 – as a stereoscopic image; i.e., it is necessarily true to see the image in varying depths to get the 3-D aspect).
Regarding claims 26 and 37, the embodiment above does not further explicitly disclose A hologram according to claim 22, wherein the first and/or second image includes a lenticular lens layer including an array of lenticules and a lenticular image layer including first and second interlaced images corresponding with the array of lenticules.
The background and embodiments of Wiltshire are related as holograms and fabrication processes (title).
	The background teaches the first and/or second image includes a lenticular lens layer including an array of lenticules and a lenticular image layer including first and second interlaced images corresponding with the array of lenticules (para. 6-7 – lenticular lenses can be a “security device” and a holographic recording of a lenticular lens is “easier to apply to a document” that a 3-D lens structure).  
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to combine the lenticular lens recording of the Background with multiple images of the embodiment to a stereoscopic image, that is three-dimensional with “to add security” (para. 6) and because it’s easier to apply to a document than an actual lenticular lens element (para. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flynn (US 20130301090) security holograms.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872